      Case 2:14-cr-00010-WBS Document 152 Filed 09/01/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     CHAD CARL JAYCOX
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       )   Case No. 2:14-cr-00010-WBS
                                                     )
12                      Plaintiff,                   )   STIPULATION AND ORDER
                                                     )   TO CONTINUE SENTENCING HEARING
13   vs.                                             )
                                                     )
14   CHAD CARL JAYCOX,                               )   Date: September 7, 2021
                                                     )   Time: 9:00 A.M.
15                      Defendant.                   )   Judge: Hon. William B. Shubb
                                                     )
16                                                   )

17
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18
     Attorney, through Matthew G. Morris, Assistant United States Attorney, attorney for Plaintiff,
19
     and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price,
20
     attorney for Chad Carl Jaycox, that the sentencing hearing scheduled for September 7, 2021
21
     be vacated and continued to September 13, 2021 at 9:00 a.m.
22
23
24          1.      By previous order, this matter was set for sentencing on September 7, 2021.

25          2.      By stipulation, the parties agree to continue the sentencing hearing to September

26                  13, 2021 at 9:00 a.m.

27          3.      The parties’ sentencing memoranda were filed on August 30, 2021;

28   ///

      Stipulation and [Proposed] Order to Continue        -1-           United State v. Jaycox, 2:14-cr-010-WBS
      Sentencing Hearing
      Case 2:14-cr-00010-WBS Document 152 Filed 09/01/21 Page 2 of 3


 1          4.      Defense counsel requests additional time to respond to the Government’s

 2                  sentencing memoranda and to prepare the restitution memorandum. The response

 3                  and restitution memorandum shall be filed by September 7, 2021.

 4
 5                                                   Respectfully submitted,

 6
     DATED: August 31, 2021                          HEATHER E. WILLIAMS
 7                                                   Federal Defender
 8                                                   /s/ Jerome Price
 9                                                   JEROME PRICE
                                                     Assistant Federal Defender
10                                                   Counsel for Chad Carl Jaycox

11
12   DATED: August 31, 2021                          PHILLIP A. TALBERT
                                                     Acting United States Attorney
13
14                                                   /s/ Matthew G. Morris
                                                     MATTHEW G. MORRIS
15                                                   Assistant United States Attorney
                                                     Counsel for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue     -2-            United State v. Jaycox, 2:14-cr-010-WBS
      Sentencing Hearing
      Case 2:14-cr-00010-WBS Document 152 Filed 09/01/21 Page 3 of 3


 1                                                   ORDER

 2          IT IS HEREBY ORDERED, that the September 7, 2021 sentencing hearing shall be

 3   vacated and continued until September 13, 2021, at 9:00 a.m. Any response to either

 4   party’s sentencing memorandum and any memoranda regarding restitution shall be due
 5   September 7, 2021.
 6
 7   Dated: September 1, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue    -3-     United State v. Jaycox, 2:14-cr-010-WBS
      Sentencing Hearing
